Title: To Thomas Jefferson from John Taggert, 17 May 1805
From: Taggert, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. May 17th 1805
                  
                  I recd. your esteemed favor of the 2nd. Inst., and according to your instructions have Shipped the White Lead, on board the Schooner Liberty Captn. Fisher, bound for Richmond, to the care of Messrs. Gibson & Jefferson, She is to sail to morrow—Enclosed is a Bill of the same, and will at all times be happy to fill any Orders you may please to honor me with, with care & fidelity— 
                  I am Your Obt. Servt
                  
                     John Taggert 
                     
                  
                  
                     N.B. You have Bill of Lading enclosed likewise
                     
                     
                  
               